March 11, 2010 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn: Filings - Rule 497(j) Re: Central Park Group Multi-Event Fund (the “Fund”) (File Nos. 333-139002, 811-21984) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Act”), the Fund hereby certifies that: the Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Act would not have differed from those contained in Post-Effective Amendment No. 3 to the Fund’s Registration Statement on Form N-2; and the text of Post-Effective Amendment No. 3 to the Fund’s Registration Statement on Form N-2 was filed electronically on March 2, 2010. By: /s/ Michael Mascis Michael Mascis Principal Accounting Officer
